DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIMS:

1.  (Currently Amended)	A method for supporting large segments when issuing writes to an erasure coded storage object in a distributed storage system, the method comprising: 
pre-allocating, by a node of the distributed storage system, a segment of space 

receiving, by the node, a write request for updating a logical block of the storage object;
writing, by the node, data and metadata for the logical data block to a data log record in a data log of a metadata object of the storage object, the metadata object being maintained on a second storage tier of the distributed storage system comprising a second set of one or more storage devices, the second storage tier having higher I/O performance but lower storage capacity than the first storage tier;
placing, by the node, the data for the logical data block in a free slot of an in-memory bank, the in-memory bank being configured to hold a predefined number of stripes of the storage object in accordance with an erasure coding scheme assigned to the storage object;
determining, by the node, whether the in-memory bank has become full;  and 
[[if]]in response to determining that the in-memory bank has become full: 
computing and filling one or more parity blocks for each stripe of the storage object in the in-memory bank; and 
writing, based on a next sub-segment pointer pointing to a free sub-segment of the pre-allocated segment, the contents of the in-memory bank via a full stripe write to the free sub-segment. 


pre-allocating a segment of space in a capacity object of the storage object, the capacity object being maintained on a first storage tier of the distributed storage system comprising a first set of one or more storage devices;
receiving a write request for updating a logical block of the storage object;
writing data and metadata for the logical data block to a data log record in a data log of a metadata object of the storage object, the metadata object being maintained on a second storage tier of the distributed storage system comprising a second set of one or more storage devices, the second storage tier having higher I/O performance but lower storage capacity than the first storage tier;
placing the data for the logical data block in a free slot of an in-memory bank, the in-memory bank being configured to hold a predefined number of stripes of the storage object in accordance with an erasure coding scheme assigned to the storage object; 
determining whether the in-memory bank has become full; and 
[[if]]in response to determining that the in-memory bank has become full:
computing and filling one or more parity blocks for each stripe of the storage object in the in-memory bank; and


15. (Currently Amended)	A computer system acting as a node in a distributed storage system, the computer system comprising: 
a processor;  
a system memory;  
a first storage device that is part of a first storage tier of the distributed storage system;  
a second storage device that is part of a second storage tier of the distributed storage system;  and 
a non-transitory computer readable medium having stored thereon program code that, when executed, causes the processor to: 
pre-allocate a segment of space in a capacity object of a storage object, the capacity object being maintained on the first storage tier;  
receive a write request for updating a logical block of the storage object; 
write data and metadata for the logical data block to a data log record in a data log of a metadata object of the storage object, the metadata object being maintained on the second storage tier, the second storage tier having higher I/O performance but lower storage capacity than the first storage tier;  
place the data for the logical data block in a free slot of an in-memory bank, the in-memory bank being configured to hold a predefined number of stripes of 
determine whether the in-memory bank has become full; and 
[[if]]in response to determining that the in-memory bank has become full: 
compute and fill one or more parity blocks for each stripe of the storage object in the in-memory bank; and 
write, based on a next sub-segment pointer pointing to a free sub-segment of the pre-allocated segment, the contents of the in-memory bank via a full stripe write to the free sub-segment. 

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art does not adequately disclose updating an erasure coded storage object including a metadata object and a capacity object, as claimed.

Fisher (U.S. Patent No. 5,371,519) discloses when a segment is full, the address of the next available segment is written to the next segment pointer [“When the segment is full and another data element for the row address needs to be written to the row, the address of the next available overflow segment 47 is written to the next segment pointer 34 of the current row being written to and the data is written in the first location of the new overflow memory segment 47.”].

Santeler et al. (U.S. Patent No. 6,223,301) disclose a buffer that collects partial stripes to form full stripes [“Because the buffer 49 is several entries deep, the buffer 49, in some arrangements, is used to collect partial stripes and when, possible, assemble the partial stripes into full stripes.”].

Fresko et al. (U.S. Patent No. 6,349,312) disclose determining if sufficient space exists in preallocated memory space [“Initially, a determination is made (316) as to whether there is sufficient space in the preallocated memory space 108 to satisfy the memory allocation request.  This may be done by comparing the amount of free space (the space between the current pointer 122 and the end pointer 124) in the preallocated memory space 108 with the amount of space requested.”].

Frolund et al. (Pub. No. US 2007/0192544) disclose that it is more efficient to write full stripes [“While the synthesize-stripe( ) procedure 1302 can write data from the replicated caches to the storage regardless of whether an entire stripe is present in the replicated caches, it is substantially more efficient to write full stripes, or almost full stripes (which are made full by reading missing data into cache from storage).”].

Voigt et al. (Pub. No. US 2007/0208839) disclose that erasure coding can achieve the same fault tolerance level with less storage overhead [“Mirroring is generally less efficient in space than erasure coding, but is more efficient in time and expenditure of processing cycles.”].

Karstens (Pub. No. US 2009/0157955) discloses preallocating space [“As soon as the preallocated disk space manager determines that an appropriate preallocated space is available (query block 408), the requester (and application) are provided/allocated an appropriate preallocated disk space for the fixed amount of time, and the request is removed from the disk space request queue (block 410).”].

Bulkowski et al. (Pub. No. US 2015/0242311) discloses using a pointer to track the next free position in a block [“The current block can maintain a pointer (e.g. a compressed pointer) to the next free position in the block, and if the block is filled, a new one is allocated and added to the list.”].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



17 December 2021